Fourth Court of Appeals
                                San Antonio, Texas
                                    November 21, 2019

                                   No. 04-19-00572-CV

    IN THE INTEREST OF J.G.C., JR., C.A.C., H.C., Z.C., AND J.A.C., CHILDREN,

                      From the County Court, Jim Wells County, Texas
                             Trial Court No. 16-03-55745-CV
                     Honorable Michael Ventura Garcia, Judge Presiding


                                      ORDER
      The Texas Department of Family and Protective Services Request for Permission to File
One Response to the Briefs of Appellants is hereby GRANTED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2019.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court